Title: 1771. Monday June 3d.
From: Adams, John
To: 


       A fine Morning—a soft, sweet S.W. Wind. Oated in Spencer—turned my Horse to grass at Wolcotts in Brookfield. I ride alone, I find no Amusement, no Conversation, and have nothing to think about. But my Office and Farm frequently steal into my Mind, and seem to demand my Return. They must both suffer for Want of my Presence.
       The Road to Stafford turns off, by Brookfield Meeting House, into Brimfield in the County of Hampshire.
       Dined at Cheneys of Western in the County of Hampshire. An old Man came in, and after some Conversation with the old Landlady, she asked him, if he was not the Man who called here about 17 Years ago and was intrusted with a Jill of W. India Rum? He said Yes. Hant you had your Money?—No.—Well I sent it by a Brimfield Man, within a fortnight after. I’le at him about it. I’m desperate glad you mentioned it. I had the Rum. I was driving down a drove of Hogs. My two Boys were with me, I lost em both in the Year 1759, one at Crownpoint and one about 10 mile from Albany. They drinked the Rum with me. I’m glad you mentioned it—the Money is justly your due. I’le pay you now— how much is it.—2s: 4d.—But says I, interposing for Curiosity, that will hardly do justice for the Interest is as much as the Principall. The whole Debt is 4s: 8d.—I’m a poor Man says he. Landlady wont ask me Interest.—I was much amused with the old Womans quick and tenacious Memory, and with the old Mans Honesty. But it seems to be, that the whole Anecdote shews that these are but two Penny People.
       This honest Man whose Name is Frost, hearing that I was bound to the Spring, and unacquainted with the Way, very obligingly waited for me, to shew me the Way as far as he went which was several Miles. His father came from Billerica, to Springfield. Mrs. Cheney says her Husband came from Roxbury. I found that Frost was a great Partisan of the mineral Spring. He said, He had been weakly this 30 Year, and the Spring had done him more good in a few days, than all the Drs. had done, in 30 Year—and he went on and told of a great Number of marvellous Instances of Cures wrought there by Washing and drinking while he was there.
       Oated at Silas Hodges’s in Brimfield, near the baptist Meeting House. There I find they have not so much faith in the Spring. Lodged at Colburns the first House in Stafford. There I found one David Orcutt, who came from Bridgwater 30 Years ago, a Relation of the Orcutts in Weymouth. He I find is also a great Advocate for the Spring. He was miserable many Years with Rheumatism &c., and by means of the Spring was now a comfortable Man. The Landlord came with his Father 30 Years ago from Roxbury. He has a farm of 200 Acres of Land, 100 under Improvement, keeps near 30 Head of neat Cattle, 3 Horses, 50 sheep, and yet offers to sell me his Place for £500 L.M.
      